Court of Appeals
                          First District of Texas
                                  BILL OF COSTS

                                  No. 01-13-00058-CV

                 Ezy-Lift of California, Inc. and Eagle Electronics, Inc.

                                           v.

                          Ezy Acquisition, LLC d/b/a Ezy Lift

          NO. 1070596 IN THE 270TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE       CHARGES            PAID/DUE               STATUS       PAID BY
      MT FEE           $15.00           05/02/2014              E-PAID       ANT
   E-TXGOV FEE          $5.00           11/13/2013              E-PAID       ANT
   E-TXGOV FEE          $5.00           11/08/2013              E-PAID       APE
      MT FEE           $15.00           10/02/2013              E-PAID       ANT
   E-TXGOV FEE          $5.00           10/02/2013              E-PAID       ANT
      MT FEE           $15.00           10/02/2013              E-PAID       ANT
   E-TXGOV FEE          $5.00           10/02/2013              E-PAID       ANT
   E-TXGOV FEE          $5.00           08/19/2013              E-PAID       APE
   E-TXGOV FEE          $5.00           07/22/2013              E-PAID       ANT
   E-TXGOV FEE          $5.00           07/03/2013              E-PAID       APE
   E-TXGOV FEE          $5.00           05/08/2013              E-PAID       APE
      MT FEE           $10.00           05/06/2013              E-PAID       APE
   E-TXGOV FEE          $5.00           05/06/2013              E-PAID       APE
      MT FEE           $10.00           04/12/2013              E-PAID       APE
   E-TXGOV FEE          $5.00           04/12/2013              E-PAID       APE
   E-TXGOV FEE          $5.00           03/28/2013              E-PAID       ANT
REPORTER'S RECORD     $2,000.00         02/28/2013               PAID        ANT
REPORTER'S RECORD     $3,186.30         02/21/2013               PAID        ANT
   E-TXGOV FEE          $5.00           02/08/2013              E-PAID       APE
  E-TXGOV FEE                  $5.00           02/06/2013               E-PAID                  ANT
     MT FEE                   $10.00           02/04/2013               E-PAID                  APE
  E-TXGOV FEE                  $5.00           02/04/2013               E-PAID                  APE
CLERK'S RECORD               $1,004.00         02/01/2013                PAID                   ANT
  E-TXGOV FEE                  $5.00           01/23/2013               E-PAID                  ANT
     FILING                   $175.00          01/23/2013                PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $6,515.30.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this May 1, 2015.